Federated Funds Fidelity Bond Filing Contents of Submission: 1)Copy of the National Union Fire Insurance Company of Pittsburgh,PA Follow Form Bond (“Bond”) received on February 19, 2009 forfiling as required by Rule 17g-1(g)(B)(i); 2)Copy of the resolutions of a majority of the disinteresteddirectors and of the Executive Committee of the Funds’ Board,respectively, approving the amount, type, form and coverage of the Bond, and the portion of the premium to be paid by such company as required by Rule 17g-1(g)(B)(ii);* 3)Copy of a statement showing the amount of the single insured bondwhich each investment company would have provided and maintainedhad it not been named as an insured under a joint insured bond;*** 4)As required by Rule 17g-1(g)(B)(iv), the period for whichpremiums have been paid is October 1, 2008 to October 1, 2009;and 5)Copy of the amendment, received November 17, 2008, to theagreement between the investment company and all of the othernamed insureds as required by Rule 17g-1(g)(B)(v).** *Incorporated by reference to the Fidelity Bond filing submitted on November 14, **Incorporated by reference to the Fidelity Bond filing submitted on November 18, ***Incorporated by reference to the Fidelity Bond filing submitted on February 10, 2009. Missing Graphic Logo AIG Executive LiabilitySM Insurance provided by a member of American International Group, Inc. National Union Fire Insurance Company of Pittsburgh, Pa. A capital stock company Follow Form Bond DECLARATIONS BOND NUMBER:01-251-78-05 ITEM 1. NAMED INSURED: FEDERATED INVESTORS INC. ADDRESS: 1001 LIBERTY AVE, SUITE 2100 PITTSBURGH, PA15222-3727 ITEM
